DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light filtering unit of the at least two light filtering units is configured to transmit light having a wavelength within a wavelength range” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectrometer comprising, among other essential elements, a transparent material and comprising a light incident surface and a light emitting surface parallel to each other, the light incident surface and the light emitting surface being provided with a light blocking layer, the light blocking layer on the light incident surface comprising at least one light incident opening, the light blocking layer on the light emitting surface comprising at least one light emitting opening, the at least one light incident opening being aligned with the at least one light emitting opening; detection device comprising: a support component comprising a light receiving surface that is adjacent and parallel to the light emitting surface of the first substrate so that a gap is formed between the light receiving surface and the light emitting surface to form a test channel; and at least two detection units that face at least two light filtering units in a corresponding light filter in a one-to-one relationship, wherein the at least one detector is configured to receive the monochromatic light emitted from the at least two light filtering units and passing through the test channel, in combination with the rest of the limitations of the above claim.  Claims 2-19 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner has reviewed the English translation of the Chinese Office Action and the associated claims for CN 201810930403.4 and determined the cited references do not render the instant claimed invention obvious, as the claims of the instant application are much narrower than the claims of the Chinese application.
Massetti et al. (US 2016/0116409) teaches a microfluidics spectral sensor including a plurality of photosensitive regions at different depths but does not teach the above claimed limitations. 
Shibayama et al. (US 2014/0253923) teaches a spectroscopic sensor including a filter and detection substrate but does not teach the above claimed limitations.
Bonne et al. (US 2006/0262303) teaches a spectrometer including a fluid analyzer including a grating and detector substrate but does not teach the above claimed limitations.
Loi et al. (US 2019/0301930) teaches a spectrometer including a plurality of light detectors in the substrate; and a plurality of light filters over the plurality of light detectors, each of the plurality of light filters transmitting a different wavelength or reflecting a different wavelength, each of the light filters aligned with a corresponding one of the plurality of light.  However, Loi does not include a test channel as claimed.  Loi is designed to receive incoming test light, not as a microfluidics device, including the claimed channel.   No reason absent 
Choi (US 2019/0017871) teaches a similar device as Loi, designed to receive incoming test light, not as a microfluidics device, including the claimed channel and also lacking the claimed test channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877